Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  151082-3 & (32)                                                                                          Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 151082
                                                                   COA: 324680
                                                                   Wayne CC: 14-008080-FH
  CARLA SLEDGE,
           Defendant-Appellee,
  and
  DETROIT FREE PRESS, INC.,
            Intervenor-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 151083
                                                                   COA: 324681
                                                                   Wayne CC: 14-008080-FH
  STEVEN COLLINS,
           Defendant-Appellee,
  and
  DETROIT FREE PRESS, INC.,
            Intervenor-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 4, 2014 orders of the Court of Appeals
  is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the orders of the Court of Appeals and we REMAND this case to the Court of
  Appeals for consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2015
         s0324
                                                                              Clerk